Fisher, J.,
delivered the opinion of the court.
This is an appeal from a decree of the chancellor, overruling the demurrer of the complainant in the original bill to the defendant’s cross-bill. To understand fully the question presented for decision, it will be necessary to make a brief statement of the facts set forth by the complainant.
The bill alleges that John Martin, of the late firm of Martin, Pleasants & Co., about the year 1846, sold to one Elijah Jones, a tract of land, situate in Rankin county, for the sum of six thousand dollars; that Martin executed a bond to Jones, covenanting to make a title on the payment of the purchase-money, with the further covenant, that if Martin failed to make the title, or was unable to do so, then he was to refund the purchase-money, with interest, and Jones was to pay rent for the land at a certain rate per annum. The bill further alleges that Jones died about the early part of the year 1847; that his heirs proposed to Martin to rescind the contract; that he agreed to do so, if another good purchaser could be substituted; that in accordance with said suggestion the complainant purchased the land, by agreeing in substance to carry out the contract of Jones, and to have the full benefit of the covenants contained in the bond for title. It is also alleged that the purchase-money, except the last instalment, has been paid; that the note to secure this instalment was transferred to the defendant Wilson, who is the complainant in the cross-bill; that Wilson being a member of the firm of Martin, *629Pleasants & Co., was, at the time of the contract, under a special agreement between the partners, equally interested with Martin in the purchase-money; that Martin died in 1849, in the State of Louisiana, leaving his estate insolvent; that his heirs reside there. Under this state of the case it is insisted, that as the defendant Wilson was jointly interested with Martin in the purchase-money, he should either cause the title to be made to the complainant before receiving the money, or should become a party to the bond executed by Martin, for title, as the latter, having died, cannot perform his covenant.
It is not required of us to intimate an opinion, touching the merits of the bill. The statement of the case is merely made to understand the point which arises upon the demurrer to the cross-bill.
The object of the cross-bill, filed by the defendant Wilson, is to have the contract rescinded under that provision contained in the bond for title, that if Martin should fail, or be unable to make title, the purchase-money should be refunded, &c., and the purchaser should pay rent, &c. The cross-bill evidently proceeds upon the assumption that Martin might, under the terms of the contract, convey the land or rescind the contract, at his option; and that this being Martin’s right, Wilson claims to exercise it as his right, inasmuch as he is interested in the proceeds of the sale.
The merits of the cross-bill are therefore made to depend upon the true construction of the title bond. Martin, in the first place, undertook to convey the land; but if, from any cause, he should be unable to do so, then he was to pay a certain sum of money as the consequence of his failure, which was to be a full discharge of his covenant. He was bound to use all reasonable diligence to perfect the title to the land, and to comply with the covenant in his bond. If, however, he could not so comply, then the parties agreed what should be the measure of damages. Under this view of the contract, we do not think, that Martin himself, if living, could maintain the cross-bill, and the defendant Wilson, certainly cannot claim more than the party to the contract could claim.
But there is still another objection: the rent covenanted to be paid, would belong to Martin’s representatives, and not to Wilson. *630They are not parties to the cross-bill, and the court will not entertain a bill which can administer but partial justice to the parties interested.
We are therefore of opinion, that the court below erred in overruling the demurrer.
Decree reversed, demurrer sustained, and cross-bill dismissed.